        Case 2:19-cr-00300-JCM-EJY Document 248 Filed 07/23/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Mark Cuyugan
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00300-JCM-EJY
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Fourth Request)
13
     MARK CUYUGAN,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Simon F. Kung, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and
19
     Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Mark Cuyugan, that the
20
     sentencing hearing currently scheduled on August 11, 2021, be vacated and continued to a date
21
     and time convenient to the Court, but no sooner than 60 days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to gather mitigation information
24
     for Mr. Cuyugan, which is relevant to the sentencing disposition of this case.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
       Case 2:19-cr-00300-JCM-EJY Document 245
                                           248 Filed 07/20/21
                                                     07/23/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the fourth request for a continuance of the sentencing hearing.
 3         DATED this 20th day of July, 2021.
 4
 5   RENE L. VALLADARES                             CHRISTOPHER CHIOU
     Federal Public Defender                        Acting United States Attorney
 6
 7
     By /s/ Brandon C. Jaroch                       By /s/ Simon F. Kung
 8   BRANDON C. JAROCH                              SIMON F. KUNG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
        Case 2:19-cr-00300-JCM-EJY Document 248 Filed 07/23/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00300-JCM-EJY
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     MARK CUYUGAN,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                           October 27, 2021
     Wednesday, August 11, 2021, at 10:30 a.m., be vacated and continued to ________________

12   at the hour of 10:30 a.m.

13          DATED this
                  July___
                       23,day of July, 2021.
                           2021.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
